          Case 2:19-cv-04460-JJT Document 16 Filed 07/01/20 Page 1 of 12




 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9       Gail Ann Cruz,                                  No. CV-19-04460-PHX-JJT
10                    Plaintiff,                         ORDER
11       v.
12       Commissioner of Social Security
         Administration,
13
                      Defendant.
14
15            At   issue   is      the   Commissioner   of   Social   Security   Administration’s
16   (“Commissioner”) denial of Plaintiff’s application for Title II Disability Insurance Benefits
17   under the Social Security Act (“Act”). Plaintiff filed a Complaint seeking judicial review
18   of the decision (Doc. 1), and the Court now considers Plaintiff’s Opening Brief (Doc. 11,
19   “Pl. Br.”), the Commissioner’s Response (Doc. 14, “Def. Br.”), Plaintiff’s Reply (Doc. 15,
20   “Reply”), and the Administrative Record (Doc. 10, “R.”). For the following reasons, the
21   decision is reversed and remanded for further administrative proceedings.
22   I.       BACKGROUND
23            Some years ago, Plaintiff was the victim of a tragic accident in which a ceiling fan
24   fell on her head causing significant contusions and “an unusual chronic pain problem” that
25   has persisted ever since.1 (R. at 357.) Plaintiff filed an application for benefits on
26   1
             It is not clear when this accident actually occurred. The Commissioner’s decision
27   states both that it happened in 2005 and in 1995. (R. at 18–19; see R. at 1129.) Medical
     records from February 2009 note that the accident happened “about six years ago,” i.e.,
28   around 2003, while others from February 2012 note that it happened “approximately 16 years
     ago,” i.e., around 1996. (Id. at 357, 683.) The precise date is immaterial.
         Case 2:19-cv-04460-JJT Document 16 Filed 07/01/20 Page 2 of 12




 1   November 11, 2014, alleging disability as of November 30, 2010 due to impairments of
 2   trigeminal neuralgia, atypical facial pain, and TMJ, which she attributes to the accident.
 3   (Id. at 13, 18, 215.) Following denial of the application at the initial and reconsideration
 4   levels, a hearing before an administrative law judge (“ALJ”) was held. (Id. at 13, 28–69.)
 5   The ALJ found Plaintiff not disabled in a written decision that became final when the
 6   Appeals Council denied review. (Id. at 13–21, 1–3.) Therein, the ALJ found Plaintiff had
 7   “severe”2 impairments of status-post remote cerebral trauma, trigeminal neuralgia,
 8   occipital neuralgia, temporal mandibular joint (TMJ) syndrome, headaches, cervicalgia,
 9   atypical facial pain, degenerative disc disease of the spine, degenerative joint disease, and
10   status-post vaginal prolapse. (Id. at 15.) Despite these impairments, the ALJ found:
11           [Plaintiff] had the residual functional capacity [“RFC”] to perform light work
             as defined in 20 CFR 404.1567(b). She can do light work with frequent
12
             climbing of ramps and stairs and occasional climbing of ladders. She can
13           occasionally balance, stoop, kneel, and crouch. She can never climb ropes or
             scaffolds and never crawl. She must avoid concentrated exposure to loud
14           noise environments, vibrations, and hazards including unprotected heights
15           and moving machinery.
16   (Id. at 17.) Based on this RFC assessment and testimony from a vocational expert (“VE”),
17   the ALJ found Plaintiff could perform past relevant work as a school secretary and
18   teacher’s assistant and was therefore not disabled. (Id. at 20–21.)3
19   II.     LEGAL STANDARD
20           In reviewing a decision of the Commissioner, the Court reviews only issues raised
21   by the party challenging the decision. Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d
22   1155, 1161 n.2 (9th Cir. 2008); see also Kim v. Kang, 154 F.3d 996, 1000 (9th Cir. 1998)
23
24
     2
            An “impairment or combination of impairments” is “severe” if it “significantly limits
25   [the] physical or mental ability to do basic work activities.” 20 C.F.R. § 404.1520(c).
26   3
            The Commissioner details a set of facts not contained in this record. (See Def. Br. at
     1.) For instance, contrary to the Commissioner’s assertion, the present case was never
27   granted review or remanded by the Appeals Council. Moreover, the record contains only one
28   ALJ decision. While these particular facts are largely immaterial, the Court reminds the
     Commissioner of his obligations under Federal Rule of Civil Procedure 11(b)(3).

                                                 -2-
      Case 2:19-cv-04460-JJT Document 16 Filed 07/01/20 Page 3 of 12




 1   (“[The Court] will not ordinarily consider matters on appeal that are not specifically and
 2   distinctly argued in appellant’s opening brief.”). The Court may set aside the decision only
 3   when it is not supported by “substantial evidence” or is based on legal error. Trevizo v.
 4   Berryhill, 871 F.3d 664, 674 (9th Cir. 2017). “Substantial evidence means more than a
 5   mere scintilla, but less than a preponderance. It means such relevant evidence as a
 6   reasonable mind might accept as adequate to support a conclusion.” Id. “Where evidence
 7   is susceptible to more than one rational interpretation, the ALJ’s decision should be
 8   upheld.” Id. at 674–75; see also Jamerson v. Chater, 112 F.3d 1064, 1067 (9th Cir. 1997)
 9   (“[T]he key question is not whether there is substantial evidence that could support a
10   finding of disability, but whether there is substantial evidence to support the
11   Commissioner’s actual finding that claimant is not disabled.”). “Yet [the Court] must
12   consider the entire record as a whole, weighing both the evidence that supports and the
13   evidence that detracts from the Commissioner’s conclusion, and may not affirm simply by
14   isolating a specific quantum of supporting evidence.” Trevizo, 871 F.3d. at 675. “[The
15   Court] review[s] only the reasons provided by the ALJ in the disability determination and
16   may not affirm the ALJ on a ground upon which he [or she] did not rely.” Id. “Finally, [the
17   Court] may not reverse an ALJ’s decision on account of an error that is harmless.” Molina
18   v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012). Such is the case where the error is
19   “inconsequential to the ultimate nondisability determination” or where the ALJ’s “path
20   may reasonably be discerned, even if the [ALJ] explains [his or her] decision with less than
21   ideal clarity.” Treichler v. Comm’r of Soc. Sec., 775 F.3d 1090, 1099 (9th Cir. 2014) (citing
22   Alaska Dept. of Envtl. Conservation v. E.P.A., 540 U.S. 461, 497 (2004)).
23          To determine whether a claimant is disabled under the Act, the ALJ engages in a
24   five-step sequential analysis. 20 C.F.R. § 404.1520(a). The burden of proof is on the
25   claimant for the first four steps but shifts to the Commissioner at the fifth. Molina, 674
26   F.3d at 1110. At step one, the ALJ determines whether the claimant is presently engaging
27   in substantial gainful activity. Id. § 404.1520(a)(4)(i). If so, the claimant is not disabled,
28   and the inquiry ends. Id. At step two, the ALJ determines whether the claimant has a


                                                 -3-
         Case 2:19-cv-04460-JJT Document 16 Filed 07/01/20 Page 4 of 12




 1   “severe” medically determinable physical or mental impairment. Id. § 404.1520(a)(4)(ii).
 2   If not, the claimant is not disabled, and the inquiry ends. Id. At step three, the ALJ considers
 3   whether the claimant’s impairment or combination of impairments meets or medically
 4   equals an impairment listed in Appendix 1 to Subpart P of 20 C.F.R. Part 404. Id. §
 5   404.1520(a)(4)(iii). If so, the claimant is disabled. Id. If not, the ALJ proceeds to step four.
 6   Id. At step four, the ALJ assesses the claimant’s RFC and determines whether the claimant
 7   is capable of performing past relevant work. Id. § 404.1520(a)(4)(iv). If so, the claimant is
 8   not disabled, and the inquiry ends. Id. If not, the ALJ proceeds to the fifth and final step
 9   and determines whether the claimant can perform any other work in the national economy
10   based on the claimant’s RFC, age, education, and work experience. Id. § 404.1520(a)(4)(v).
11   If so, the claimant is not disabled. Id. If not, the claimant is disabled. Id.
12   III.    ANALYSIS
13           A.     The ALJ Committed Reversible Error In Evaluating The Medical
                    Opinion Evidence.
14
15           Plaintiff’s first assignment of error is that the ALJ improperly rejected statements
16   and opinions from treating sources: FNP Deanna Gray (R. at 384–87), Dr. Alfred Rossum
17   (id. at 1106), and Dr. Sanjay Patel (id. at 1123–41). (Pl. Br. at 15–19; R. at 20.). In turn,
18   “the Commissioner concedes that the ALJ should have explained what he meant by ‘partial
19   weight’ when addressing the treating medical opinions because some of the limitations
20   contained in those opinions conflict with the [RFC].” (Def. Br. at 2.) Given the
21   Commissioner’s concession, the Court finds reversible error in the ALJ’s analysis of the
22   medical opinion evidence to the extent that the ALJ failed to consider and/or properly reject
23   statements from FNP Gray and Dr. Patel.4 (R. at 384–87, 1123–41; see also R. at 424.)
24
     4
            Contrary to Plaintiff’s assertion, the ALJ was not obligated to include “a need to
25   elevate the legs [when sitting] in the RFC finding,” a restriction allegedly assessed by Dr.
     Rossum that would direct a finding of disability per VE testimony. (Pl. Br. at 16–17; R. at
26   1106, 67.) Dr. Rossum’s statement does not establish the existence of such a restriction. Dr.
     Rossum merely “recommended” that Plaintiff elevate her legs when sitting. He did not state
27   it was necessary for work nor did he assess Plaintiff’s residual functional capacity. (R. at
28   1106.) As such, the ALJ was not obligated to address this statement as a “medical opinion.”
     See 20 C.F.R. § 404.1527(a)(1) (“Medical opinions are statements . . . that reflect judgments

                                                   -4-
      Case 2:19-cv-04460-JJT Document 16 Filed 07/01/20 Page 5 of 12




 1          B.     The ALJ Committed No Harmful Error In Discounting Plaintiff’s
                   Subjective Allegations.
 2
 3          Plaintiff’s next assignment of error is that the ALJ improperly rejected her pain and

 4   symptom testimony. (Pl. Br. at 19–22.) Absent evidence of malingering, an ALJ may only

 5   discount a claimant’s allegations for reasons that are “specific, clear and convincing” and

 6   supported by substantial evidence. Molina, 674 F.3d at 1112. General findings are not

 7   sufficient. Holohan v. Massanari, 246 F.3d 1195, 1208 (9th Cir. 2001). Rather, “the ALJ

 8   must specifically identify the testimony she or he finds not to be credible and must explain

 9   what evidence undermines the testimony.” Id. “Although the ALJ’s analysis need not be

10   extensive, the ALJ must provide some reasoning in order for [the Court] to meaningfully

11   determine whether the ALJ’s conclusions were supported by substantial evidence.”

12   Treichler, 775 F.3d at 1099. “[T]he ALJ may consider inconsistencies either in the

13   claimant’s testimony or between the testimony and the claimant’s conduct.” Molina, 674

14   F.3d at 1112. For instance, the ALJ may consider “‘whether the claimant engages in daily

15   activities inconsistent with the alleged symptoms.’” Id. (quoting Lingenfelter v. Astrue, 504

16   F.3d 1028, 1040 (9th Cir. 2007)). “Even where those activities suggest some difficulty

17   functioning, they may be grounds for discrediting the claimant’s testimony to the extent

18   that they contradict claims of a totally debilitating impairment,” Id. at 1113, or where they

19   suggest that “later claims about the severity of [the] limitations were exaggerated,”

20   Valentine v. Astrue, 574 F.3d 685, 694 (9th Cir. 2009). Additionally, the ALJ may consider

21   “whether the claimant takes medication or undergoes other treatment for the symptoms.”

22   Lingenfelter, 504 F.3d at 1040; see 20 C.F.R. § 404.1529(c)(3). “Impairments that can be

23   controlled effectively with medication are not disabling.” Warre v. Comm’r of Soc. Sec.

24   Admin., 439 F.3d 1001, 1006 (9th Cir. 2006). Finally, “[a]lthough [a] lack of medical

25   evidence cannot form the sole basis for discounting pain [or symptom] testimony, it is a

26
     about the nature and severity of your impairment(s), including your symptoms, diagnosis
27   and prognosis, what you can still do despite impairment(s), and your physical or mental
28   restrictions.”). Moreover, with this recommendation, Dr. Rossum had noted that Plaintiff
     “remains asymptomatic” and “will continue with conservative management.” (Id.)

                                                 -5-
         Case 2:19-cv-04460-JJT Document 16 Filed 07/01/20 Page 6 of 12




 1   factor that the ALJ can consider in his [or her] credibility analysis.” Burch v. Barnhart, 400
 2   F.3d 676, 681 (9th Cir. 2005).
 3           Here, the ALJ noted that Plaintiff alleged disability due to debilitating facial pain;
 4   migraines; and pain in her neck, shoulder, and back. (R. at 18; see R. at 282–83, 255–62,
 5   270.) He further noted Plaintiff’s allegations that her pain was “easily triggered” and
 6   “exacerbated by simple things such as bending over, riding in a car, grooming her hair, or
 7   loud noises” and impeded “her ability to sleep, turn her neck, and perform activities of
 8   daily living including her ability to lift, walk, bend, talk, concentrate, comprehend, and
 9   remember.” (Id. at 18.) The ALJ discounted Plaintiff’s allegations, finding them
10   inconsistent with the medical and other evidence of record. (Id. at 20.) First, the ALJ noted
11   that “treatment options she pursued, although not completely restorative, were relatively
12   successful in reducing the frequency and severity of her symptoms and migraines such that
13   she remained independent, active, and reasonably able to perform physical activities.” (Id.
14   at 19.) He noted that Plaintiff had “some success with traditional pain medication, muscle
15   relaxers, occipital nerve block treatments, and later methadone,” and that following the
16   addition of methadone to her treatment regimen Plaintiff “described her pain levels as being
17   ‘very livable.’” (Id.) Second, the ALJ noted that Plaintiff “walks without an assistive device
18   and is able to perform light household chores and cleaning, shop, and drive a car.” (Id.) He
19   further noted that “when feeling well, she is able to walk for up to 30 minutes at a time,
20   ride a bike, spend time with friends and family, take airline flights or travel, sew, and play
21   with her grandchildren.” (Id.) Third and lastly, the ALJ cited mostly normal clinical
22   findings, including normal gait, muscle tone, strength, and reflexes; an “unremarkable”
23   MRI of her brain; intact sensation and cranial nerves; “only mildly reduced” range of
24   motion in her cervical spine”; “preserved” range of motion in her lumbar spine; a negative
25   straight leg-raise test; an “essentially normal” Circle of Willis5 examination; and normal
26   function of her respiratory, cardiovascular, and otolaryngology systems. (Id. (citing
27   5
             A Circle of Willis examination tests for sufficient blood flow to the brain. (Def. Br.
28   at 6 n.5.)


                                                  -6-
      Case 2:19-cv-04460-JJT Document 16 Filed 07/01/20 Page 7 of 12




 1   records).) Plaintiff disputes the validity of some of these findings and the ALJ’s reliance
 2   on them to discount her allegations.
 3          First, Plaintiff asserts that her daily activities are not actually inconsistent with her
 4   allegations of disability. (Pl. Br. at 20–21.) She “freely admits she is able to do a few
 5   activities on her good days” but maintains that “unpredictable flares of pain and lack of
 6   sleep on bad days take hours to go away and would result in absences from the workplace
 7   or an inability to pay attention consistent with disability.” (Id. (citing R. at 58–63).) The
 8   Court finds error. The ALJ fails to adequately show that Plaintiff engages in activities that
 9   are inconsistent with her allegations of disabling symptoms. For instance, just because
10   Plaintiff may engage in simple household chores and walk without an assistive device does
11   not mean that she does not experience debilitating migraines or other pain. The Court sees
12   no relationship between Plaintiff’s ability to walk unassisted and her allegations of
13   debilitating migraines or neck, back, and shoulder pain. This logic extends to the other
14   activities identified by the ALJ. Moreover, the ALJ found that Plaintiff’s ability to take
15   airline flights rendered her allegations less than credible yet medical records note that
16   flying “increases her pain.” (Id. at 341.) Because the activities identified by the ALJ are
17   not incongruent with Plaintiff’s allegations of disabling symptoms, they were not a valid
18   basis for discounting her allegations.
19          Next, Plaintiff disputes the purported inconsistencies between her allegations and
20   the objective medical evidence, arguing that the ALJ “does not identify any specific records
21   contrary to any of [her] specific statements regarding her limitations” and “has not
22   specified which testimony he found not credible.” (Pl. Br. at 21.) The Court finds no error.
23   The ALJ identified particular allegations and clinical evidence–or lack thereof–that
24   undermined those allegations, including a variety of normal or remarkable clinical findings
25   and imaging studies. (R. at 19 (citing records).) While not every clinical finding noted by
26   the ALJ bears a logical connection to each of Plaintiff’s allegation–e.g., the Court sees no
27   apparent incongruity between a normal gait and debilitating migraines–some findings do
28   detract from the alleged severity of Plaintiff’s symptoms. For instance, Plaintiff’s


                                                  -7-
      Case 2:19-cv-04460-JJT Document 16 Filed 07/01/20 Page 8 of 12




 1   neurologist believed that her trigeminal neuralgia could potentially be the result of a
 2   vascular anomaly causing compression of her trigeminal nerve. (Id. at 355–56.) To
 3   determine if this was the case, the neurologist ordered an MRI and MRA of Plaintiff’s
 4   brain. (Id.) The results of these studies were normal and showed no compression of the
 5   trigeminal nerve or vascular anomaly. (Id. at 353, 710.) Additionally, the ALJ noted that
 6   Plaintiff’s cranial nerves were intact, a further lack of supportive objective evidence. (Id.
 7   at 711, 472, 351.) While the ALJ did not meticulously juxtapose each clinical finding with
 8   a particular allegation, the Court can nonetheless reasonably discern the ALJ’s path based
 9   on his summary of the evidence and Plaintiff’s allegations and conclude that his findings
10   are supported by substantial evidence. (See id. at 18–19.)
11          Lastly, Plaintiff alleges that the ALJ erred by failing to consider the “waxing and
12   waning nature of [her] condition and the frequency of her bad days, in addition to the side
13   effects of her medications.” (Pl. Br. at 21.) The Court finds no error. Earlier records show
14   that Plaintiff tried a number of medications with little relief and/or adverse side effects.
15   (See, e.g., R. at 357, 478, 473.) However, Plaintiff was eventually referred to a pain
16   specialist who prescribed methadone, a medication which reportedly made her pain “very
17   livable.” (Id. at 711, 683.) The pain specialist noted that with the methadone Plaintiff
18   “experienced a great degree of relief,” was “not having any excessive sedation,” and was
19   “very nicely controlled.” (Id. at 683.) Months later, her neurologist similarly noted, “[T]he
20   addition of methadone has been extremely powerful for her. This has allowed her to go get
21   on with her life to a great degree.” (Id. at 681, 679.) However, she did have an instance
22   where her trigeminal neuralgia was exacerbated after she underwent surgery for a pelvic
23   prolapse and was given a Medrol Dosepak for the increased pain. (Id. at 675–78, 693–94.)
24   Despite the benefits of methadone, her pain specialist noted that “[s]he still does have good
25   days and bad days.” (Id. at 689.) However, it was also noted that the combination of
26   methadone with her anti-neuropathic pain medications “ke[pt] her pain at bay to the point
27   where she [wa]s able to function on most days.” (Id. at 690.) Though her pain specialist
28   opined that “either because of the side effects of the medication or the severity of her pain


                                                 -8-
         Case 2:19-cv-04460-JJT Document 16 Filed 07/01/20 Page 9 of 12




 1   she is a good candidate . . . for disability but the medications allow her to do her activities
 2   of daily living without as much difficulty and she seems relatively pleased with her current
 3   level of pain control.” (Id. at 686.)
 4           Later records show that Plaintiff moved from Ohio to Arizona and consequently
 5   transferred to a new pain specialist. (Id. at 868–69.) This new specialist had a policy against
 6   prescribing methadone, but offered to refer her to a provider that would. (Id. at 869.) However,
 7   Plaintiff declined and opted for a hydrocodone regimen.6 (Id.) Experiencing minimal relief
 8   with the hydrocodone, Plaintiff was prescribed morphine in addition to hydrocodone. (Id. at
 9   865–66.) Following addition of the morphine, Plaintiff rated her pain a ‘2’ and felt “the
10   addition of morphine was ‘very successful’ in stabilizing and reducing her level of pain.” (Id.
11   at 862.) She was “very pleased” and had taken “little hydrocodone since her last appointment.”
12   (Id.) She continued to experience relief from the morphine and felt that it “allowed her a quality
13   of life that she has not had in years.” (Id. at 855, 859, 852, 882.) She also denied side effects
14   and tolerated the medications well. (Id. at 855, 846, 882, 1082.) Additionally, she underwent
15   nerve block injections which provided 80% initial and 20% ongoing relief of her pain. (Id. at
16   1086.) Later injections continued to be “dramatically helpful in reducing her headache and
17   occipital neuralgia symptoms.” (Id. at 1082, 1366, 1340, 1826.)
18           Therefore, substantial evidence supports the ALJ’s finding that Plaintiff’s pain was
19   not as debilitating as alleged based on the apparent effectiveness of medications and
20   injection treatments in controlling it. Notably, Plaintiff does not dispute this effectiveness,
21   alleging only that the ALJ did not consider the frequency of “bad days” and the side effects
22   of medications. (See Pl. Br. at 20–21.) However, more often than not, the record shows that
23   Plaintiff experienced substantial relief of her pain from medications and injections.
24   Additionally, the record consistently shows that Plaintiff did not experience any significant
25   side effects of her medication. Thus, the Court finds no error here.
26   6
            Plaintiff testified that she no longer took methadone after moving to Arizona because
     providers in Arizona allegedly “cannot” prescribe it. (R. at 61.) This assertion, however, is
27   contradicted by the record. While the particular pain specialist that Plaintiff presented to had
28   a policy against prescribing methadone, he nonetheless offered to refer her to a clinic that
     did prescribe it, which she had declined. (Id. at 869.)

                                                   -9-
      Case 2:19-cv-04460-JJT Document 16 Filed 07/01/20 Page 10 of 12




 1          In conclusion, while not every reason the ALJ proffered for discounting Plaintiff’s
 2   allegations was valid, the ALJ did proffer some that were. Thus, any invalid reason is a
 3   harmless error. See Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1227 (9th Cir.
 4   2009) (holding that ALJ’s reliance on a reason found invalid for rejecting claimant
 5   testimony was “harmless error” where ALJ had also relied on reasons found valid).
 6          C.     The ALJ Committed No Error In His Analysis Of The Third-Party
                   Witness Reports.
 7
 8          Plaintiff’s third assignment of error is that the ALJ improperly rejected third-party
 9   reports submitted by her mother, husband, and friend. (Pl. Br. at 22–23; see R. at 225–32
10   [mother], 191–200 [husband], 202–10 [friend].) An ALJ may not disregard the testimony
11   of a lay witness unless he or she gives “reasons germane to each witness for doing so.”
12   Diedrich v. Berryhill, 874 F.3d 634, 640 (9th Cir. 2017).
13          The Court finds no error. First, the ALJ did not actually “reject” these reports.
14   Rather, the ALJ stated that these reports “indicat[e] the presence of some symptoms and
15   alleg[e] disabling limitations,” which the ALJ found contradicted a consultative examining
16   physician’s opinion that Plaintiff had no severe impairments or limitations. (R. at 19, 1122.)
17   Second, because these reports are similar to Plaintiff’s own reports, which were properly
18   discounted, it follows that these reports were also properly discounted. See Valentine, 574
19   F.3d at 694 (holding that because “the ALJ provided clear and convincing reasons for
20   rejecting [the claimant’s] own subjective complaints, and because [the claimant’s]
21   testimony was similar to such complaints, it follows that the ALJ also gave germane
22   reasons for rejecting [the lay witness’s] testimony”).
23          D.     The ALJ’s Step Four Finding Is Not Supported By Substantial Evidence
24                 Because The ALJ Failed To Properly Consider Certain Medical Opinion
                   Evidence.
25
26          Plaintiff’s fourth and final assignment of error is that the ALJ’s step four finding is

27   not supported by substantial evidence because the ALJ failed to pose hypotheticals to the

28   VE that contained limitations described by Plaintiff, the lay witnesses, and treating


                                                 - 10 -
      Case 2:19-cv-04460-JJT Document 16 Filed 07/01/20 Page 11 of 12




 1   providers. (Pl. Br. at 23–24.) As discussed, the ALJ erred for failing to properly consider
 2   medical opinions from treating providers. Thus, the step four finding is not supported by
 3   substantial evidence. However, the ALJ was not obligated to include limitations from
 4   Plaintiff’s testimony and the third-party reports because that evidence was properly
 5   disregarded, as discussed.
 6   IV.    REMEDY
 7          While the parties agree that the ALJ committed reversible error in his analysis of
 8   the medical opinion evidence, they disagree on the remedy for such error. Plaintiff requests
 9   a remand for calculation and award of benefits while the Commissioner requests a remand
10   for further administrative proceedings to reevaluate the improperly rejected medical
11   opinion evidence. (Pl. Br. at 18–19; Def. Br. at 2.) Plaintiff maintains that the improperly
12   rejected medical opinions establish disability and the Court should credit them as a matter
13   of law to find her disabled. (Pl. Br. at 18–19.) On the other hand, the Commissioner argues
14   that “a judicial determination of disability [is] inappropriate” because the record contains
15   conflicting medical opinion evidence that the ALJ needs to properly address and none of
16   the improperly rejected opinions establish disability. (Def. Br. at 3–4.)
17          The Court may remand for further administrative proceedings, as is the “ordinary
18   remand rule,” or it may remand for calculation and award of benefits under the “credit-as-
19   true” rule. Treichler, 775 F.3d at 1099–1100. However, the latter is “a rare and prophylactic
20   exception to the well-established ordinary remand rule.” Leon v. Berryhill, 880 F.3d 1041,
21   1044 (9th Cir. 2017). For the Court to remand for award of benefits, three conditions must
22   be satisfied: “(1) the record has been fully developed and further administrative
23   proceedings would serve no useful purpose; (2) the ALJ has failed to provide legally
24   sufficient reasons for rejecting evidence, whether claimant testimony or medical opinion;
25   and (3) if the improperly discredited evidence were credited as true, the ALJ would be
26   required to find the claimant disabled on remand.” Garrison v. Colvin, 759 F.3d 995, 1020
27   (9th Cir. 2014). However, even where each condition is satisfied, the Court may still
28


                                                - 11 -
      Case 2:19-cv-04460-JJT Document 16 Filed 07/01/20 Page 12 of 12




 1   remand for further administrative proceedings if “an evaluation of the record as a whole
 2   creates serious doubt that a claimant is, in fact, disabled.” Id. at 1021.
 3          Here, further proceedings would be useful given that none of the treating providers’
 4   medical opinions were meaningfully addressed. The Court is reluctant to credit such
 5   opinions as “true” and remand for immediate payment of benefits where there was no
 6   meaningful analysis of their credibility. The issue is thus best left to the ALJ, as the
 7   designated finder of fact, to determine whether any of the medical opinion evidence, when
 8   properly evaluated according to applicable regulatory standards, establishes disability.
 9          IT IS THEREFORE ORDERED, reversing the decision of the Commissioner and
10   remanding for further administrative proceedings consistent with this Order.
11          IT IS FURTHER ORDERED, directing the Clerk of Court to enter judgment
12   accordingly and terminate this case.
13          Dated this 1st day of July, 2020.
14
15                                           Honorable John J. Tuchi
                                             United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  - 12 -
